Exhibit 10.1


SETTLEMENT AGREEMENT

            This Settlement Agreement (“Agreement”) is entered into effective as
of October 8, 2004 (the “Effective Date”), by and between Semitool, Inc.
(hereinafter sometimes referred to as “Semitool”), a corporation of the State of
Montana, having a principal place of business at 655 West Reserve Drive,
Kalispell, Montana 59901, and Novellus Systems, Inc. (hereinafter sometimes
referred to as “Novellus”), a corporation of the State of California, having a
principal place of business at 4000 North First Street, San Jose, California
95134, (“Semitool” and “Novellus” are hereinafter sometimes referred to
individually as a “Party” and collectively as “Parties”).

RECITALS

            WHEREAS, Semitool and Novellus are presently involved in litigation
in the United States District Court for the District of Oregon in Portland, Case
No. CV-01-874-BR, Semitool, Inc. v. Novellus Systems, Inc. (the “Litigation”) in
which the parties have raised allegations of patent infringement, patent
invalidity, and patent unenforceability regarding United States Patent Numbers
6,197,181 (the “'181 patent”); 6,110,346 (the “'346 patent”); 6,074,544 (the
“'544 patent”); 6,162,344 (the “'344 patent”); and 6,179,983 (the “'983
patent”);

            WHEREAS, each party denies liability to the other and has entered
into this Agreement solely to avoid the continuing disruption, uncertainty, and
expense of litigation; and

            WHEREAS, the Parties desire to compromise and settle their claims
upon the terms and in the manner herein provided;

            NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and
agreements contained in this Agreement, and for other good and valuable
consideration, the receipt and adequacy of which the Parties acknowledge,
Semitool and Novellus agree as follows:

1. Dismissal of Lawsuit.


  1.1 Upon the execution of this Agreement and in consideration of the mutual
covenants and agreements contained in this Agreement, the Parties shall
immediately dismiss all claims in the Litigation with prejudice, each party to
bear its own costs of suit and attorneys’ fees.


  1.2 A form Stipulation of Dismissal is attached as Exhibit A to this
Agreement. The Parties agree, within one (1) court day of Semitool’s receipt of
the Settlement Payment (as defined below in Section 2), to take such further
actions, and to execute, deliver, and file such further documents and
instruments, and to obtain such consents, as may be reasonably required or
requested in order to fully effectuate the purposes, terms, and conditions of
this Agreement, including, but not limited to, causing a substantively identical
copy of Exhibit A to this Agreement to be filed with the U.S. District Court for
the District of Oregon (the “Court”) and to take such further action as may be
deemed necessary by the Court to effectuate the dismissal of the Litigation.
Semitool will not oppose any actions by Novellus to effectuate the vacatur of
the Court’s order of summary judgment of invalidity of the ‘346 patent.

--------------------------------------------------------------------------------

2. Settlement Payment. In partial consideration for the dismissal of claims, the
releases and the covenants granted or contemplated herein, Novellus shall pay to
Semitool two million nine hundred thousand dollars (U.S. $2,900,000.00) (the
“Settlement Payment”) by wire transfer no later than October 13th, 2004 to an
account designated by Semitool.


3. Releases.


  3.1 Semitool, on behalf of itself, its parents, its subsidiaries, its
successors, and its assigns (and their respective past, present, and future
officers, directors, shareholders, agents, employees, representatives,
accountants, and attorneys) hereby releases, waives, acquits, and forever
discharges Novellus, its parents, its subsidiaries, its successors, and its
assigns (and their respective past, present, and future officers, directors,
shareholders, agents, employees, representatives, accountants, and attorneys)
and their customers, suppliers, and distributors, from any and all actions,
claims, contracts, liabilities, debts, demands, obligations, costs, fees
(attorney’s and other), and damages of all kinds, whether known or unknown,
suspected or unsuspected, and contingent or absolute, which arose under or
relate to, in any way or to any extent, (i) any allegation of infringement of
the ‘181 patent by any Novellus tool, process, or activity that was accused of
infringing the ‘181 patent in the Litigation or (ii) any allegation of patent
infringement of any other patent claim that covers seed layer repair or
enhancement (i.e., depositing additional metal to fix deficiencies in the seed
layer and thereby allow the initiation of a subsequent deposition of a metal
layer on the repaired or enhanced seed layer) by any Novellus tool, process, or
activity that was accused of infringing the ‘181 patent in the Litigation. The
release applies only to acts, events, occurrences, transactions, or omissions
which took place before the Effective Date.


  3.2 Novellus, on behalf of itself, its parents, its subsidiaries, its
successors, and its assigns (and their respective past, present, and future
officers, directors, shareholders, agents, employees, representatives,
accountants, and attorneys) hereby releases, waives, acquits, and forever
discharges Semitool, its parents, its subsidiaries, its successors, and its
assigns (and their respective past, present, and future officers, directors,
shareholders, agents, employees, representatives, accountants, and attorneys)
and their customers, suppliers, and distributors, from any and all actions,
claims, contracts, liabilities, debts, demands, obligations, costs, fees
(attorney’s and other), and damages of all kinds, whether known or unknown,
suspected or unsuspected, and contingent or absolute, which arose under or
relate to, in any way or to any extent, an allegation of infringement of the
‘544, ‘344, ‘346, or ‘983 patents by any Semitool tool, process, or activity.
The release applies only to acts, events, occurrences, transactions, or
omissions which took place before the Effective Date.


  3.3 The Parties expressly waive any right that they may have under the laws or
statutes of any jurisdiction which limits the extension of a general release to
certain types of claims, such as California Civil Code § 1542, which provides
that: “A general release does not extend to claims which the creditor does not
know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor,” or any comparable law or statute in the State of Oregon.

--------------------------------------------------------------------------------

4. Covenants Not To Sue.


  4.1 Semitool, on behalf of itself and its parents and subsidiaries, hereby
represents, warrants, covenants, and agrees that neither they, their successors,
their assigns, nor any person or other entity directly or indirectly controlled
by any of them or claiming through any of them, will bring suit or otherwise
assert a claim against Novellus, its parents, and its subsidiaries or their
customers, suppliers, and distributors which arose under or relate to, in any
way or to any extent, (i) any allegation of infringement of the ‘181 patent by
any Novellus tool, process, or activity that was accused of infringing the ‘181
patent in the Litigation or (ii) any allegation of patent infringement of any
other patent claim that covers seed layer repair or enhancement (i.e.,
depositing additional metal to fix deficiencies in the seed layer and thereby
allow the initiation of a subsequent deposition of a metal layer on the repaired
or enhanced seed layer) by any Novellus tool, process, or activity that was
accused of infringing the ‘181 patent in the Litigation. The covenant applies
only to acts, events, occurrences, transactions, or omissions which took place
before the Effective Date.


  4.2 Notwithstanding this Agreement, the Stipulation and Order Dismissing the
Parties’ Respective Claims Relating to U.S. Patent No. 6,179,983 (the
“Stipulation and Order”), attached as Exhibit B, remains in full force and
effect. The terms and conditions of the Stipulation and Order are fully
incorporated herein in this Agreement.


  4.3 Novellus, on behalf of itself and its parents and subsidiaries, hereby
represents, warrants, covenants, and agrees that neither they, their successors,
their assigns, nor any person or other entity directly or indirectly controlled
by any of them or claiming through any of them, will bring suit or otherwise
assert a claim against Semitool, its parents, and its subsidiaries or their
customers, suppliers, and distributors which arises under or relates to, in any
way or to any extent, an allegation of infringement of the ‘346 patent, or of
any patent issued as the result of a reexamination or reissue of the ‘346
patent, by any Semitool tool, process, or activity. Semitool, on behalf of
itself and its parents and subsidiaries, shall not oppose any attempt by
Novellus to seek reexamination or reissue of the ‘346 patent and shall join
Novellus in seeking to vacate summary judgment on the ‘346 patent by indicating
to the Court that Semitool will not oppose any such motion.


  4.4 Novellus, on behalf of itself and its parents and subsidiaries, hereby
represents, warrants, covenants, and agrees that neither they, their successors,
their assigns, nor any person or other entity directly or indirectly controlled
by any of them or claiming through any of them, will bring suit or otherwise
assert a claim against Semitool, its parents, and its subsidiaries or their
customers, suppliers, and distributors which arises under or relates to, in any
way or to any extent, an allegation of infringement of the ‘344 patent, or of
any patent issued as the result of a reexamination or reissue of the ‘344
patent, by any Semitool tool, process, or activity. Semitool, on behalf of
itself and its parents and subsidiaries, shall not oppose any attempt by
Novellus to seek reexamination or reissue of the ‘344 patent.

--------------------------------------------------------------------------------

  4.5 Novellus, on behalf of itself and its parents and subsidiaries, hereby
represents, warrants, covenants, and agrees that neither they, their successors,
their assigns, nor any person or other entity directly or indirectly controlled
by any of them or claiming through any of them, will bring suit or otherwise
assert a claim against Semitool, its parents, and its subsidiaries or their
customers, suppliers, and distributors which arises under or relates to, in any
way or to any extent, an allegation of infringement of the ‘544 patent, or of
any patent issued as the result of a reexamination or reissue of the ‘544
patent, by any Semitool tool, process, or activity. Semitool, on behalf of
itself and its parents and subsidiaries, shall not oppose any attempt by
Novellus to seek reexamination or reissue of the ‘544 patent.


5. Dispute Resolution Procedures.


  5.1 Limitation on Declaratory Judgment Actions. For a period of five years
from the Effective Date, neither Party nor its subsidiaries shall commence any
legal action for a declaratory judgment that any patent in the electrochemical
deposition field owned by the other Party is unenforceable or that any claim in
any patent owned by the other Party is invalid. However, the foregoing shall not
be interpreted or construed to prohibit a Party from seeking declaratory
judgment as to the non-infringement, unenforceability or invalidity of any
patent or claim in response to any suit for infringement of such patent or claim
filed against such Party by the other Party.


  5.2 Infringement Claims. For a period of five years from the Effective Date,
if either Party believes that it has a patent infringement claim against the
other Party with respect to an issued patent in the electrochemical deposition
field (“Infringement Claim”), it shall follow the procedures set forth in this
Section 5 prior to commencing any legal action based on such Infringement Claim.
However, notwithstanding the foregoing, either Party may commence any legal
action within thirty (30) days prior to the date after which the commencement of
such legal action could be barred by any applicable statute of limitations or
other law, rule, regulation, or order of similar import, provided that 35 U.S.C.
§ 286 and similar limitations on damages shall not be considered a statute of
limitations or other law, rule, regulation, or order of similar import. In any
such event, the Parties shall (except as may be prohibited by judicial order)
nevertheless continue to follow the procedures set forth in Sections 5.3 and 5.4
before proceeding with such legal action.


  5.3 Notice of Infringement Claims and Meeting. If either Party desires to
assert any Infringement Claim, such Party shall give the other Party written
notice of such Infringement Claim (including, without limitation, identification
of the patents and claims applicable to such Infringement Claim and a statement
of the facts which such Party believes might reasonably serve as a basis for the
applicable Infringement Claim) (“Infringement Claim Notice”). Within ninety (90)
days after a Party receives an Infringement Claim Notice, the Parties shall meet
in a good faith attempt to resolve the alleged Infringement Claim on mutually
acceptable terms.

--------------------------------------------------------------------------------

  5.4 Mediation. If the Parties are unable to resolve an alleged Infringement
Claim pursuant to Section 5.3 within ninety (90) days after a Party receives the
applicable Infringement Claim Notice, then either Party may submit the matter to
mediation by giving the other Party written notice demanding mediation
(“Mediation Notice”). Unless otherwise agreed upon by the Parties in writing,
the following shall apply to any mediation under this Section 5.4:


  (a) the mediation shall be conducted under the supervision of, and in
accordance with, the mediation rules of JAMS;


  (b) the Parties shall use their diligent efforts to agree upon a mutually
acceptable mediator within twenty (20) days after a Party receives a Mediation
Notice from the other Party;


  (c) if the Parties are unable to agree upon a mutually acceptable mediator
within twenty (20) days after a Party receives such Mediation Notice, then
either Party may request JAMS to supply a list of potential mediators, in which
event the Parties shall independently rank the potential mediators,
simultaneously exchange rankings, and select as the mediator the individual
receiving the highest combined ranking;


  (d) the mediator shall be impartial in fact and in appearance, not an advocate
of either Party, and shall not have any (i) direct or indirect financial or
personal interest in the outcome of the mediation or (ii) any past, present, or
anticipated financial, business, professional, family, social, or other
relationship which is likely to affect impartiality or which might reasonably
create the appearance of partiality or bias;


  (e) the mediator shall be a retired federal judge with experience in patent
infringement cases;


  (f) any meetings or sessions with the mediator shall be held at the JAMS
office in San Francisco, California; and


  (g) the cost of JAMS, the mediator, and meeting rooms for the mediation shall
be divided equally between the Parties, and each Party shall bear its own costs
of participating in the mediation.


  5.5 Legal Action. If the alleged Infringement Claim is not resolved by the
Parties within ninety (90) days after a Party receives the applicable Mediation
Notice, then the Party asserting the Infringement Claim may commence and
otherwise proceed with legal action on the Infringement Claim. Notwithstanding
the foregoing, the Parties may, by mutual agreement and in writing, extend any
period for resolution.

--------------------------------------------------------------------------------

6. Press Release. The Parties agree not to issue a press release announcing the
settlement of the Litigation prior to review by the other party of the text of
the proposed press release.


7. Confidentiality. Either party is entitled to make any disclosure of or
regarding this Agreement that they believe is required by the rules and
regulations of the SEC or any applicable stock exchange or otherwise appropriate
under such rules and regulations based upon the advice of counsel. Each Party,
for itself and its subsidiaries, agrees not to publish or otherwise disclose any
of the terms, conditions, or scope of this Agreement without the prior written
permission of the other Party, except, however, each Party may disclose such
terms, conditions, and scope in confidence to its subsidiaries, legal counsel,
accountants and bankers having a need to know, or as may be required by law,
discovery rule, or regulation, including Securities and Exchange Commission laws
and regulations. In addition, each Party may disclose the fact that the
Agreement has been entered into by the Parties, that the Stipulation of
Dismissal referred to herein has been filed, that the Settlement Payment was
paid by Novellus to Semitool and any other matter properly disclosed under the
rules and regulations of the SEC or any applicable stock exchange. Except as
required by law, discovery rule, or regulation, neither Party shall make or
issue any further public comment regarding this Agreement or the Stipulation of
Dismissal.


8. Assignment. No Party may assign any of its rights under this Agreement, or
delegate any performance under this Agreement, except with the prior written
consent of the other Party, which it may give or withhold in its sole discretion
(subject to the balance of this Section 8). All assignments of rights are
prohibited under this section, whether they are voluntary or involuntary, by
merger, consolidation, dissolution, operation of law or any other manner. For
purposes of this Section 8, a “change of control” (as defined below) is deemed
an assignment of rights, and a merger refers to any merger in which a Party
participates, whether or not it is the surviving or disappearing corporation.
Any purported assignment of rights or delegation of performance in violation of
this Section 8 is void. Notwithstanding the foregoing, either Party hereto may
assign its rights and delegate its performances under this Agreement, without
the prior written consent of the other Party, if such Party experiences a
“change of control” (as hereinafter defined) and the other conditions set forth
in this Section 8 are fulfilled. For purposes of this Agreement, a change of
control shall be deemed to have occurred at such time as: (i) any person or
entity (or group of persons or entities) shall have acquired (whether by way of
merger, consolidation, amalgamation, other corporate transaction, purchase or in
any other manner) beneficial ownership (within the meaning of Rule 13(d)-3 under
the Securities Exchange Act of 1934, as amended) of securities of Semitool or
Novellus, as applicable (or other securities convertible into such securities)
representing more than fifty percent (50%) of the combined voting power of all
outstanding securities of Semitool or Novellus, as applicable, entitled to vote
in the election of directors; (ii) any person or entity (or group of persons or
entities) shall have acquired all or substantially all of the assets of Semitool
or Novellus, as applicable; or (iii) any person or entity (or group of persons
or entities) shall have acquired the entire electroplating business of Semitool
or Novellus, as applicable. The “other conditions” referred to above are that:
(a) the acquiring person, entity or group in the change of control expressly
agrees in writing to be bound by each and every term and condition of this
Agreement, and be liable for each and every liability and obligation of the
acquired Party hereunder, and (b) such acquiring person, entity or group
provides written notice to the other Party of the fact of the acquisition and
the identity of the acquiring person, entity or group within five (5) business
days of the closing of any such change of control. If an assignment of rights is
permitted and occurs pursuant to this Section 8, a contemporaneous delegation is
deemed to have occurred and the assignee is deemed to have assumed the
assignor’s performance obligations in favor of the nonassigning party, but
without releasing the assigning party of any obligations or liabilities
hereunder.

--------------------------------------------------------------------------------

9. Corporate Power and Authority. The Parties, and each of them, represent and
warrant to the other that: they have the corporate power and authority to enter
into this Agreement; this Agreement has been duly authorized, executed and
delivered by such Party; the execution, delivery and performance of this
Agreement does not and will not violate or breach (a) the article of
incorporation or bylaws of such Party, or (b) any contract, agreement, judgment,
order, or decree applicable to, or which binds, such Party; this Agreement
constitutes the legal, valid, and binding obligation of each of them,
enforceable in accordance with its terms this Agreement shall be binding upon,
and inure to the benefit of, the Parties and each of their respective
subsidiaries, divisions, officers, directors, employees, agents, attorneys,
legal representatives, and (to the extent permitted by Section 8) successors,
and assigns; and they have not transferred or assigned or purported to transfer
or assign any of the claims, causes of action, demands, costs, obligations,
damages, or liabilities being released under this Agreement, and each party
agrees to indemnify the other from and against any claim based upon, connected
with, or arising out of any such assignment or transfer or purported assignment
or transfer.


10. Agreement Is Not Admissible. This Agreement and the Stipulation of Dismissal
referenced in Exhibit A, as well as the fact that the Parties have entered into
this Agreement and the Stipulation of Dismissal, shall not be admissible against
either Party for any purpose in any future litigation between the Parties except
to enforce the terms of the Agreement. Nothing herein shall be construed as an
admission of liability on the part of any Party hereto.


11. The Parties shall make a joint motion to modify the Stipulated Protective
Order entered by the Court in this Litigation, a copy of which is attached as
Exhibit C, to permit Novellus’ Trial Counsel (as defined in the Stipulated
Protective Order) to participate in all activities relating to the reexamination
or reissue proceedings described in Sections 4.3, 4.4, and 4.5 (including but
not limited to the drafting of new claims).


12. Any legal action relating to or arising out of this Agreement shall be
commenced and maintained in the sole and exclusive in personam jurisdiction of
the United States District Court for the District of Oregon in Portland. The
parties hereto consent to the jurisdiction of said court and to service of
process outside of the State of Oregon pursuant to the requirement of such court
in any matter subject to it. This Agreement shall be deemed to have been entered
into in the State of Oregon and shall be interpreted and construed in accordance
with the laws of the State of Oregon applicable to an agreement executed and to
be performed therein by each party (and without giving effect to the conflict of
laws provisions of such state).


13. In the event that either Party is required to defend any claim brought by
the other Party that is released by this Agreement or covered by the release or
covenants not to sue granted herein, the prevailing Party shall be entitled to
recover its reasonable attorneys’ fees, costs, and expenses incurred in such
defense and in any action required to enforce this Agreement.

--------------------------------------------------------------------------------

14. Unless otherwise specified herein, all notices, requests, demands, consents,
and other communications hereunder shall be transmitted in writing and shall be
deemed to have been duly given when hand delivered; upon delivery when sent by
express mail, courier, overnight mail, or other recognized overnight or next day
delivery service, charges prepaid; three (3) days following the date mailed when
sent by registered or certified United States mail, postage prepaid, return
receipt requested; when deposited with a public telegraph company for immediate
transmittal, charges prepaid; or when sent by telecopier, with a confirmation
copy sent by recognized overnight courier, next day delivery, charges prepaid,
in each case addressed as follows.


Notices to Semitool:
Raymon F. Thompson
Richard C. Hegger
655 West Reserve Drive
Kalispell, Montana 59901


With a copy to (which does not constitute notice):
Jerry A. Riedinger, Esq.
1201 Third Avenue
Suite 4800
Seattle, WA 98101
Facsimile: (206) 359-9000


Notices to Novellus:
Richard S. Hill
Wilbert van den Hoek
Novellus Systems, Inc.
400 North First Street
San Jose, CA 95134


With a copy to (which does not constitute notice):
Jonathan Steinberg, Esq.
Samuel K. Lu, Esq.
IRELL & MANELLA LLP
1800 Avenue of the Stars, Suite 900
Los Angeles, California 90067-4276
Facsimile: (310) 203-7199


  or such other address or facsimile number as may be designated by either party
hereto by written notice to the other in accordance with this Section 14.

--------------------------------------------------------------------------------

15. This Agreement may not be terminated, nor any provision hereof be amended,
supplemented or modified, except in a writing duly signed by all Parties hereto.
Any such amendment, supplement or modification shall not require additional
consideration to be effective.


16. This Agreement (including its exhibits, agreements, and schedules attached
hereto or specifically called for herein) constitutes a single integrated
contract expressing the entire agreement of the Parties with respect to the
subject matter hereof, and supercedes all prior or contemporaneous oral and
written agreements and discussions with respect to the subject matter hereof
and, except as specifically set forth herein, there are no other agreements,
written or oral, express or implied, between the Parties hereto with respect to
the subject matter of this Agreement.


17. This Agreement may be executed in multiple counterparts by facsimile or PDF
email transmission, each of which, for all purposes, shall be deemed an
original.


18. If any provision of this Agreement is held by a court of competent
jurisdiction to be contrary to law, the remaining provisions shall remain in
full force and effect to the extent that the intent of the Parties can be
fulfilled.


19. This Agreement has been fully reviewed and negotiated by the Parties hereto
and their respective counsel. Accordingly, in interpreting this Agreement, no
weight shall be placed upon which Party hereto or its counsel drafted the
provision being interpreted and prior drafts of this Agreement shall be
disregarded and inadmissible as proof or indication of the intent of the Parties
or for any other purpose in the event of any other controversy regarding the
meaning, construction, or interpretation of this Agreement.


20. Nothing in this Agreement is intended or shall be deemed to confer any
rights or benefits upon any person or entity other than the Parties hereto or to
make or render any such other person or entity a third-party beneficiary of this
Agreement.

--------------------------------------------------------------------------------

21. No release, discharge or waiver of any provision hereof shall be enforceable
against or binding upon either party hereto unless in writing and executed by a
duly authorized officer of each of the parties hereto. Neither the failure to
insist upon strict performance of any of the agreements, terms, covenants, or
conditions hereof, nor the acceptance of monies due hereunder with knowledge of
a breach of this Agreement, shall be deemed a waiver of any rights or remedies
that either party hereto may have or a waiver of any subsequent breach or
default in any of such agreements, terms, covenants, and conditions.

            IN WITNESS WHEREOF, the Parties have executed this Agreement as of
the Effective Date.

SEMITOOL, INC. NOVELLUS SYSTEMS, INC.
By: /s/ Raymon F. Thompson

Its: Chairman, President, and C.E.O
                  (Title)
By: /s/ Wilbert G.M. van den Hoek

Its: C.T.O and E.V.P
           (Title)



            APPROVED AS TO FORM:

/s/ Jerry A. Riedinger
Jerry A. Riedinger, Esq.


/s/ Samuel K. Lu
Samuel K. Lu, Esq.